Bullard, J.
This is an action brought for the liquidation and final settlement of an alleged partnership in the sale of ice between the partners, and for the recovery of the balance due to the plaintiff. The defendant denied the existence of the partnership, and that issue was tried by a jury, who found in favor of the plaintiff. Auditors were then appointed, who reported a balance in favor of the plaintiff, which being contested, the matter was again tried by .a jury, who sustained the result of the operations of the auditors within a few dollars. The court being satisfied with the verdict, judgment was rendered accordingly, and the defendant has appealed.
An examination of the books kept by the partners, together with the other evidence, satisfies us, that no such error has been committed as to make it our duty to reverse the judgment. The partnership was very satisfactorily shown.
But the defendant has brought to our notice a bill of exceptions, from which it appears, that after several witnesses had testified, that they were not acquainted with the general character and standing of one Cook, who had been summoned as a witness on the part of the plaintiff, the defendant’s counsel proposed to ask the witnesses, whether they would believe the said Cook on his oath? This question was objected to, and overruled.
The Court did not err. A witness who does not know the general character of another witness, cannot be permitted to. testify as to his own belief of his credibility. The proper question when it is sought to discredit a witness is, whether from the knowledge of the general character and standing of the witness, íhe person interrogated would believe him on oath. Now, if such person has no knowledge of the general character and reputation of the witness, it is clear, that he cannot know whether he be unworthy of belief, on the score of general bad character. The reason of the rule is, that no one is supposed to be always ready to explain particular actions suddenly objected against, whereas, he is always presumed to have within his reach, evidence of general good character and demeanor. Greenleaf on Evidence.

Judgment affirmed.